Hinman, J.
We think the county court erred, in finding there was sufficient evidence of the loss of the note mentioned in the declaration, and in permitting secondary evidence of its existence and contents to be given. The deceased was told, that his daughter said, she had lost her note against him, and was requested to give her another ; this he refused to do, and remarked, that if he should, and the old note should come to light, he should be accountable for both : and on another occasion, he said, that the plaintiff had told him, she had lost her note, and wanted him to give her another ; and that he told her he would, if she would give him a writing to kill the first-mentioned note, if it should ever come against him. This evidence proves a clear admission that the deceased once gave a note to the plaintiff, *584which remained unpaid ; but, standing alone, it hardly tends to show the loss of it.
It is said, that the silence of the deceased, when told of the loss of the note, was an implied admission of the truth of the statement made to him. If the deceased had previously known what the fact was, in regard to the note’s being lost, undoubtedly his silence would have been strong evidence of his acquiescence in the statement; but where a party has no means of knowing whether a statement is true or false, his silence amounts to very little. His daughter stated to him, that she had lost her note ; and he did not choose to contradict her. It can hardly be presumed, that there are many fathers, who would contradict a daughter, under such circumstances. But he required a discharge of the first note, before he would give another. This was not unreasonable ; and, we think, destroys what little effect might otherwise be given to his silence, when told of the loss. It is equivalent to saying, “ I neither deny nor admit your statement; but give me a discharge of the old note, and I will give you another.”
Upon the other points made by the plaintiff in error, we are satisfied the county court was right. The jury was charged, that the plaintiff’s note, though not negotiable, was good evidence under the money counts. There is no distinction, where the action is between the original parties, in respect to the effect of such a note, as evidence under the money counts, arising from its not being negotiable. It is equally evidence of money lent or paid, or of an account stated ; because it is equally an acknowledgment of a debt due, whether negotiable or otherwise. No authority has been referred to, in support of the distinction claimed, and we presume, none can be produced.
We think, too, that the claim was sufficiently presented to the plaintiff in error, as executor of the will of the deceased. It was presented as a debt, due by the note, the date and amount of which were given; and it was stated to have been payable on demand. Clearly, this was enough. But it is said, that the plaintiff below, was unable to prove the description she had given, to be correct. It is true, that she was unable to identify the note sufficiently to enable her to recover upon the count specially describing it, and was oblig*585ed to resort to the money counts: but, at the time of presenting the claim, the executor was informed, that the note was lost. This gave him all the information that it was in the power of the party to give ; and, as the evidence was sufficient to enable her to recover all she could prove to be due on the note, it must also be all that is necessary in presenting the claim.
For the reason first mentioned, the superior court is advised, that there is error in the judgment of the county court.
In this opinion the other Judges concurred.
Judgment to be reversed.